DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 09/07/2022 for response of office action mailed on 06/30/2022. Claim 1, 9 and 17 are currently amended. Claim 3, 5, 11 and 13 are cancelled previously. No claim is added. Claims 1-2, 4, 6-10, 12, and 14-19 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments to claims 1, 9, and 17, filed on 09/07/2022, with respect to rejection under 35 U.S.C 103 have been considered.
Regarding arguments on claim 1, claim 1 is amended with new limitations, wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold. Claim 9 and 17 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 9 and 17, along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 7, 9-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al. (US20150121518, hereinafter Shmueli) in view of Xu et al. (US20190166141, hereinafter Xu), and further in view of Ito et al. (JP2017120536, hereinafter Ito) and Abramson et al. (US20120071151, hereinafter Abramson). 
Regarding claim 1, Shmueli teaches a method for monitoring activity on a network (Shmueli: A method for determining whether a computer network is compromised by unauthorized activity on the computer network, Abstract), the method comprising: receiving network activity data at an interface (Shmueli: the interface module 104 receiving real-time data; Para. 0093; sensor 108 receiving input data representative of information on actions in computer network; Para. 0012; Para. 0121); the network activity data indicating commands executed by one or more entities in the network (Shmueli: an action performed on a target network resource by a user maybe a command; Para. 0028); assigning a first behavioral profile to the entity based on the entity classification and the network activity data (Shmueli: building a first behavior profile for the entity based on a statistical analysis of the input data; Para. 0009; determining the input data matches an existing profile; Para. 0121-0123); detecting, based on additional network activity data received from the interface, that an activity of the entity deviates from an expected behavior of the entity based on the first behavioral profile (Shmueli: detecting anomalies or deviations based on the additional input data against the first behavioral profile; Para. 0009); and in response to detecting that the activity of the entity deviates from the expected behavior of the entity, issuing an alert identifying the activity of the entity as an anomalous activity (Shmueli: if deviations are found, data is flagged as an anomaly and an alert is sent; Para. 0076; Para. 0118; Para. 0030).  
Yet, Shmueli does not teach classifying the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to a plurality of behavioral cues.
However, in the same field of endeavor, Xu teaches classifying the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to a plurality of behavioral cues behavioral cues (Xu: determining behavior data is automated or human based on analysis on input data and behavior data which includes a series of keystroke inputs events and timestamp; Para. 0018; Para. 0078; Para. 0101; Para. 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Shmueli to include classifying, using the processor, the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to a plurality of behavioral cues as disclosed by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious activity using behavior data as suggested by Xu (Xu: Para. 0002). 
Yet, combination of Shmueli and Xu does not teach a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands.
However, in the same field of endeavor, Ito teaches a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands (Ito: acquired information on the input command includes number of typographical errors and number of times the “delete” key or “backspace” key has been typed; Page 8, para. 05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands as disclosed by Ito. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the collected commands as suggested by Ito (Ito: Page 8, para. 05-07). 
Yet, combination of Shmueli, Xu and Ito does not teach the one or more behavioral cues comprising average timing between keystrokes in the commands, wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold.
However, in the same field of endeavor, Abramson teaches the one or more behavioral cues comprising average timing between keystrokes in the commands (Abramson: determination module analyzes the typing patterns include the average time interval between keystrokes; Para. 0090), wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold (Abramson: comparing the received determination characteristics with stored/predetermined user determination characteristics, Fig. 2, step 224; Para. 0100; wherein the user determination characteristics includes average time between keystrokes and typographical errors; Para. 0186, 0091, 0187).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the one or more behavioral cues comprising average timing between keystrokes in the commands, wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold as disclosed by Abramson. One of ordinary skill in the art would have been motivated to make this modification in order to classify driver or passenger based on user determination characteristics as suggested by Abramson (Abramson: Para. 0187). 
Regarding claim 2 and 10, combination of Shmueli, Xu, Ito and Abramson teaches the method of claim 1. In addition, Shmueli further teaches wherein the network activity data includes data from at least one of logs and event sources regarding commands executed by the entity (Shmueli: Para. 0031: an audit record is a raw audit log as generated externally to a system due to network entity activity. The audit log is used as an input by the system to create profiles and to detect anomalies; Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command).
Regarding claim 4 and 12, combination of Shmueli, Xu, Ito and Abramson teaches the method of claim 1. In addition, Shmueli further teaches wherein the analyzing of the network activity data is performed with respect to the plurality of behavioral cues include timing of network events (Shmueli: Para. 0122: Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content). 
Regarding claim 7 and 15, combination of Shmueli, Xu, Ito and Abramson teaches the method of claim 1. In addition, Shmueli further teaches wherein the first behavioral profile includes intelligence gathering behavior, network maneuvering behavior, data exfiltration behavior, or vulnerability exploitation behavior (Shmueli: Para. 0122: Metrics of network entity behavior include parameters such as, for example, time of day, access distribution for a specific user or a group of users, originating internet protocol (IP) addresses distribution for a specific user or group of users, the user's rate of access to a target of privileged account, and the time of day or time of week access for a specific target or privileged account, the day of the week a specific resource is accessed on, whether a specific command is run on a workday/holiday/business hours/non-business hours, date, rate of input, IP or IP range, geographical location, type of events, success/failure indication, input metadata, and, input content). 
Regarding claim 9, Shmueli teaches a system for monitoring activity on a network, the system comprising: a processor executing instructions stored on a memory to: receive, via an interface, network activity data of the network (Shmueli: Fig. 1: sensors (108); interface (104); sensor 108 receiving input data representative of information on actions in computer network; Para. 0012; Para. 0121), the network activity data indicating commands executed by one or more entities in the network (Shmueli: an action performed on a target network resource by a user maybe a command; Para. 0028); assign a first behavioral profile to the entity based on the entity classification and the network activity data (Shmueli: building a first behavior profile for the entity based on a statistical analysis of the input data; Para. 0009; determining the input data matches an existing profile; Para. 0121-0123); detect, based on additional network activity data received from the interface, that an activity of the entity deviates from an expected behavior of the entity based on the first behavioral profile (Shmueli: detecting anomalies or deviations based on the additional input data against the first behavioral profile; Para. 0009); and in response to detecting that the activity of the entity deviates from the expected behavior of the entity, issue an alert identifying the activity of the entity as an anomalous activity (Shmueli: if deviations are found, data is flagged as an anomaly and an alert is sent; Para. 0076; Para. 0118; Para. 0030).
Yet, Shmueli does not teach classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to a plurality of behavioral cues.
However, in the same field of endeavor, Xu teaches classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to a plurality of behavioral cues (Xu: determining behavior data is automated or human based on analysis on input data and behavior data which includes a series of keystroke inputs events and timestamp;; Para. 0018; Para. 0078; Para. 0101; Para. 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Shmueli to include classify the network activity data as being generated by an entity selected from the group consisting of a human actor and an automated process based on the analysis of the network activity data with respect to a plurality of behavioral cues  as disclosed by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious activity using behavior data as suggested by Xu (Xu: Para. 0002).
 Yet, combination of Shmueli and Xu does not teach a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands.
However, in the same field of endeavor, Ito teaches a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands (Ito: acquired information on the input command includes number of typographical errors and number of times the “delete” key or “backspace” key has been typed; Page 8, para. 05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands as disclosed by Ito. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the collected commands as suggested by Ito (Ito: Page 8, para. 05-07). 
Yet, combination of Shmueli, Xu and Ito does not teach the one or more behavioral cues comprising average timing between keystrokes in the commands, wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold.
However, in the same field of endeavor, Abramson teaches the one or more behavioral cues comprising average timing between keystrokes in the commands (Abramson: determination module analyzes the typing patterns include the average time interval between keystrokes; Para. 0090), wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold (Abramson: comparing the received determination characteristics with stored/predetermined user determination characteristics, Fig. 2, step 224; Para. 0100; wherein the user determination characteristics includes average time between keystrokes and typographical errors; Para. 0186, 0091, 0187).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the one or more behavioral cues comprising average timing between keystrokes in the commands, wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold as disclosed by Abramson. One of ordinary skill in the art would have been motivated to make this modification in order to classify driver or passenger based on user determination characteristics as suggested by Abramson (Abramson: Para. 0187). 
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Xu, Ito and Abramson, and further in view of Morgan et al. (US20090073895, hereinafter Morgan).
Regarding claim 6 and 14, combination of Shmueli, Xu, Ito and Abramson teaches the method of claim 1. 
Yet, the combination does not teach redirecting network activity data from the entity to a virtual security appliance for further communications.
However, in the same field of endeavor, Morgan teaches redirecting network activity data from the entity to a virtual security appliance for further communications (Morgan: Para. 0026: The Network Director 125 would also dynamically redirect traffic through the Virtual Security Appliance/Service Operating System, in conjunction with the Networking Advocate 121, for further investigation and classification). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include redirecting network activity data from the entity to a virtual security appliance for further communications as disclosed by Morgan. One of ordinary skill in the art would have been motivated to make this modification in order to provide further analysis and investigation for network activity as suggested by Morgan (Morgan: Para. 0026).
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli in view of Xu, Ito and Abramson, and further in view of  Gukal et al. (US20170214708, hereinafter Gukal). 
Regarding claim 8 and 16, combination of Shmueli, Xu, Ito and Abramson teaches the method of claim 1. In addition, Xu further teaches wherein the entity is classified as an automated process (Xu: Para. 0018: The behavior model is then used to determine whether a particular request submitted from a particular client computing device is an automated request. An automated request is a request that is initiated by an automated process rather than a human user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the entity is classified as an automated process and the assigned behavioral profile corresponds to a particular toolkit identification as disclosed by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to detect malicious activity using behavior data as suggested by Xu (Xu: Para. 0002).
Yet, the combination does not teach the assigned first behavioral profile corresponds to a particular toolkit identification.
However, in the same field of endeavor, Gukal further teaches the assigned first behavioral profile corresponds to a particular toolkit identification (Gukal:  Para. 0246: When the identified attack pattern 1490 indicates port scanning of a server, a deployment strategy may call for deploying one or more security mechanisms that emulate services provided by the server. One or more corresponding ports on the server may then be opened. A true port scanner attack may then attempt to access the emulated services through an open port; Para. 0277: a network bot (e.g., an automated system) may be executing a routine walk of the network. In this example, the network bot may be accessing each Internet Protocol (IP) address available, and thus may also access a security mechanism deployed to resemble a network device using a specific IP address. In other cases, however, a network abnormality may be a port scanner that is attempting to collect IP addresses for illegitimate purposes; Para. 0282: an attack pattern generator 1506 can receive port scanning alerts from multiple servers 1503 a-1503 c on the network 1502, as well as other network data 1504. A port scanning alert can indicate that the ports on a server 1503 a-1503 c have been scanned by a port-scanning tool. Port scanning tools can be used by network attackers to probe networks for information, such as the services provided by the servers 1503 a-1503 c. This information may indicate vulnerabilities in the network 1502 that can potentially be exploited by an attacker). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the assigned first behavioral profile corresponds to a particular toolkit identification as disclosed by Gukal. One of ordinary skill in the art would have been motivated to make this modification in order to predict probable future network behavior as suggested by (Gukal: Para. 0007).
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shmueli, Ito and Abramson.
Regarding claim 17, Xu teaches a method for monitoring activity on a network (Xu: monitoring behavior data at a client computing device; Para. 0042), the method comprising: receiving network activity data of the network at an interface (Xu: receiving behavior data related to a request from a client device; Claim 1); classifying the network activity data as being generated by a human actor based on the analysis of the network activity with respect to a plurality of behavioral cues including timing between keystrokes (Xu: classifying the request submitted is from an automated process or human actor based on input data and behavior data which includes a series of keystroke inputs events and timestamp; Para. 0018; Para. 0078; Para. 0101; Para. 0040). 
Yet, Xu does not explicitly teach the network activity data indicating commands executed by one or more entities in the network; assigning a first behavioral profile to the human actor based on the classification of the network activity data; detecting, based on additional network activity data received from the interface, that an activity of the human actor deviates from an expected behavior of the human actor based on the first behavioral profile, and in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, issuing an alert identifying the activity of the human actor as an anomalous activity.
However, in the same field of endeavor, Shmueli teaches the network activity data indicating commands executed by one or more entities in the network (Shmueli: an action performed on a target network resource by a user maybe a command; Para. 0028); assigning a first behavioral profile to the human actor based on the classification of the network activity data (Shmueli: building a first behavior profile for the entity based on a statistical analysis of the input data; Para. 0009; determining the input data matches an existing profile; Para. 0121-0123; wherein the entity is a member of a group consisting of a human user; Para. 0014); detecting, based on additional network activity data received from the interface, that an activity of the human actor deviates from an expected behavior of the human actor based on the first behavioral profile (Shmueli: detecting anomalies or deviations based on the additional input data against the first behavioral profile; Para. 0009), and in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, issuing an alert identifying the activity of the human actor as an anomalous activity (Shmueli: if deviations are found, data is flagged as an anomaly and an alert is sent; Para. 0076; Para. 0118; Para. 0030).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Xu to include assigning a first behavioral profile to the human actor based on the classification of the network activity data; detecting, based on additional network activity data received from the interface, that an activity of the human actor deviates from an expected behavior of the human actor based on the first behavioral profile, and in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, issuing an alert identifying the activity of the human actor as an anomalous activity as disclosed by Shmueli. One of ordinary skill in the art would have been motivated to make this modification in order to identify behavioral anomaly as suggested by Shmueli (Shmueli: Para. 0006). 
Yet, combination of Xu and Shmueli does not teach a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands.
However, in the same field of endeavor, Ito teaches a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands (Ito: acquired information on the input command includes number of typographical errors and number of times the “delete” key or “backspace” key has been typed; Page 8, para. 05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include a plurality of behavioral cues comprising an amount of  typographical errors in the commands and use of control characters in the commands as disclosed by Ito. One of ordinary skill in the art would have been motivated to make this modification in order to analyze the collected commands as suggested by Ito (Ito: Page 8, para. 05-07). 
Yet, combination of Xu, Shmueli and Ito does not teach wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold.
However, in the same field of endeavor, Abramson teaches wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold (Abramson: comparing the received determination characteristics with stored/predetermined user determination characteristics, Fig. 2, step 224; Para. 0100; wherein the user determination characteristics includes average time between keystrokes and typographical errors; Para. 0186, 0091, 0187).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the classifying comprises: comparing the average timing between keystrokes to a predetermined timing threshold, and comparing the amount of typographical errors to a predetermined typographical error threshold as disclosed by Abramson. One of ordinary skill in the art would have been motivated to make this modification in order to classify driver or passenger based on user determination characteristics as suggested by Abramson (Abramson: Para. 0187). 
Regarding claim 18, combination of Xu, Shmueli, Ito and Abramson teaches the method of claim 17. In addition, Shmueli further teaches in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, tracking the human actor through the network (Shmueli: Para. 0088: The storage module 103 operates to keep track of the different entities in the analytics system 100. The storage module 103 may be implemented, for example, by database (either relational or document) 103 a (FIG. 2), which is used to store user activities and the corresponding analysis results. These entities include, for example, log records, anomalies, incidents and system status and to create a record for them in the database; Para. 0014: wherein the entity is a member of a group consisting of: a human user, application, client machine, device type, target machine, account, and command). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include in response to the detecting that the activity of the human actor deviates from the expected behavior of the human actor, tracking the human actor through the network as disclosed by Shmueli. One of ordinary skill in the art would have been motivated to make this modification in order to identify behavioral anomaly as suggested by Shmueli (Shmueli: Para. 0006).
Regarding claim 19, combination of Xu, Shmueli, Ito and Abramson teaches the method of claim 17. In addition, Shmueli further teaches analyzing of the network activity data is performed with respect to a plurality of behavioral cues that include timing of network events (shmueli: Para. 0122). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include analyzing of the network activity data is performed with respect to a plurality of behavioral cues that include timing of network events as disclosed by Shmueli. One of ordinary skill in the art would have been motivated to make this modification in order to identify behavioral anomaly as suggested by Shmueli (Shmueli: Para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han US10116680: detecting anomaly and evaluating risk based on profiled user behaviors
Kedem et al. US20190158535: user behavioral characteristics includes typographical errors
Murriner et al. US20180330310: user behavioral characteristics includes typographical errors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                    /TAGHI T ARANI/       Supervisory Patent Examiner, Art Unit 2438